PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the decision of the United States Board of Tax Appeals in the above entitled and numbered cause be reversed, and that said Board of Tax Appeals enter its order that the unpaid portion of the correct income tax for the period March 1, 1920, to December 31, 1920, of the respondents is $27,213.51, together , with interest properly applicable thereto as provided by law, and was submitted to the court.
On consideration whereof, it is now here ordered and adjudged by this court that the decision of the United States Board of Tax Appeals in the above entitled and numbered cause be, and the same is hereby, reversed, and that said cause be remanded to the said United States Board of Tax Appeals with instructions to enter an order that the unpaid portion of the correct income tax for the period March 1, 1920, to December 31, 1920’, of the respondents is $27,213.51, together with interest properly applicable thereto as provided by law. It is further ordered and adjudged that the mandate of this court issue without delay.